DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
The claims recite both an elongated roll, and a roll. It appears that the roll and the elongated roll are intended to be the same element, and the same nomenclature should be used for each instance of recitation of this element.
Regarding claim 1, “the roll” in line 5 lacks a proper antecedent basis.
Regarding claim 7, “the elongated roll” in line 3 lacks a proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2 and 8, the specification fails to disclose how to determine an occurrence of the torque transient. The specification only discloses that the position of the motor is determined via an encoder. No structure or steps are disclosed for detecting a torque transient, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claims 3 and 9, the specification fails to disclose how to determine an occurrence of the torque transient when the press is not operating. The specification only discloses that the position of the motor is determined via an encoder. No structure or steps are disclosed for detecting a torque transient. Additionally, the torque transient only occurs during operation of the press, and the specification does not disclose how to determine the occurrence of the torque transient when the press is not operating, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 8, it is not clear how an occurrence of the torque transient is determined.
Regarding claims 3 and 9, it is not clear how an occurrence of the torque transient is determined, especially when the transient only occurs during operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Weissbacher et al., WO 2018/036619 A1 (hereinafter Weissbacher, citations are to equivalent US 2019/0176463 A1).
Regarding claim 1:
AAPA teaches a printing press (“as described in US 6142073 and US 6176181,” Specification, p. 4, lines 20-21) comprising:
front and back frames (“the printing press may have front and back frames,” p. 4, line 21),
a front bearing assembly supported on the front frame (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22; “a front end which is rotatably supported in a front bearing assembly,” p. 4, lines 26-27),
a back bearing assembly supported on the back frame (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22; “a back end which is rotatably supported in a back bearing assembly,” p. 4, lines 27-28),
an elongated roll extending axially between the front and back frames, the roll having front and back ends which are rotatably supported by the front and back bearing assemblies (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22), and
a motor operatively connected with and adapted for rotating the roll, the motor having a control (a controlled motor of some sort is inherently necessary to cause rotation of the roll).
AAPA does not teach the control being configured to determine rotational position information of the elongated roll, the control being enabled to drive the motor with a torque profile based upon the rotational position of the roll, the control being enabled to apply a torque command to the torque profile to compensate for a torque transient subjected to the motor by a periodic disturbance during rotation of the roll.
Weissbacher teaches a control loop for a roll element (1’, Fig. 9) with a motor (Ma, Fig. 9) and encoder (LGa, Fig. 9).  Weissbacher also teaches applying a correction signal determined from the curve of a control variable, in particular an actual velocity or an actual position of the roll element (¶ 0013) to control periodic disturbances of the movement (interfering torques) (¶ 0005), the correction signal being based on the motor torque (¶ 0107).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to control the torque of the motor based on motor position by applying a corrective signal based on torque, because Weissbacher teaches that such control is advantageous for controlling interfering torques in a flexographic printing machine, thereby resulting in the control being configured to determine rotational position information of the elongated roll, the control being enabled to drive the motor with a torque profile based upon the rotational position of the roll, the control being enabled to apply a torque command to the torque profile to compensate for a torque transient subjected to the motor by a periodic disturbance during rotation of the roll.
Regarding claim 2, the combination of AAPA and Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Weissbacher also teaches wherein the control is adapted and configured to: determine an occurrence of the torque transient during rotation of the roll, and apply the torque command to the torque profile prior to the occurrence of the torque transient (Weissbacher: “applying a correction signal determined from the curve of a control variable, in particular an actual velocity or an actual position of the roll element,” ¶ 0013; “The occurrence of these quality flaws can be substantially prevented by eliminating these velocity differences,” ¶ 0021).
Regarding claim 3, the combination of AAPA and Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Weissbacher also teaches wherein the control is adapted and configured to determine the occurrence of the torque transient prior to operation of the printing press (Weissbacher: the determination of the correction signal can be performed while the press is running, but prior to the operation of printing saleable product, Fig. 9).
Regarding claim 4, the combination of AAPA and Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Weissbacher also teaches wherein the control is adapted and configured to apply the torque command in a manner to reduce a peak to peak torque transient (Weissbacher: “periodic disturbances of the movement (interfering torques) occur in practice. Examples of such interferences are, for example, a printing plate which is attached to one of the rolls and does not enclose the entire circumference of the roll, and also the printed motif which is applied to this printing plate,” ¶ 0005; “The occurrence of these quality flaws can be substantially prevented by eliminating these velocity differences,” ¶ 0021).
Regarding claim 5, the combination of AAPA and Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Weissbacher also teaches an encoder coupled to the motor, the encoder providing the rotational position information of the roll to the control (Weissbacher: LGa, Fig. 9).
Regarding claim 6, the combination of AAPA and Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Weissbacher also teaches wherein the torque command applied to the torque profile to compensate for the torque transient subjected to the motor by the periodic disturbance during rotation of the roll is directed to the periodic disturbance generated by the printing plate used in the press (Weissbacher: “periodic disturbances of the movement (interfering torques) occur in practice. Examples of such interferences are, for example, a printing plate which is attached to one of the rolls and does not enclose the entire circumference of the roll, and also the printed motif which is applied to this printing plate,” ¶ 0005).
Regarding claim 7:
AAPA teaches a control for driving a motor for a roll in a printing press (“as described in US 6142073 and US 6176181,” Specification, p. 4, lines 20-21), wherein the printing press has front and back frames (“the printing press may have front and back frames,” p. 4, line 21), a front bearing assembly supported on the front frame (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22; “a front end which is rotatably supported in a front bearing assembly,” p. 4, lines 26-27), and a back bearing assembly supported on the back frame (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22; “a back end which is rotatably supported in a back bearing assembly,” p. 4, lines 27-28), the elongated roll extends axially between the front and back frames, the roll has front and back ends which are rotatably supported by the front and back bearing assemblies the roll comprises one of an anilox roll and a plate roll (“anilox rolls AR, and plate rolls PR extending between the frames for each deck,” p. 4, lines 21-22),, and the motor is operatively connected with and adapted and configured for rotating the roll (a controlled motor of some sort is inherently necessary to cause rotation of the roll).
AAPA does not teach the control being configured to: (i) determine rotational position information of the elongated roll, (ii) drive the motor with a torque profile based upon the rotational position of the roll, and (iii) apply a torque command to the torque profile to compensate for a torque transient subjected to the motor by a periodic disturbance during rotation of the roll.
Weissbacher teaches a control loop for a roll element (1’, Fig. 9) with a motor (Ma, Fig. 9) and encoder (LGa, Fig. 9).  Weissbacher also teaches applying a correction signal determined from the curve of a control variable, in particular an actual velocity or an actual position of the roll element (¶ 0013) to control periodic disturbances of the movement (interfering torques) (¶ 0005), the correction signal being based on the motor torque (¶ 0107).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to control the torque of the motor based on motor position by applying a corrective signal based on torque, because Weissbacher teaches that such control is advantageous for controlling interfering torques in a flexographic printing machine, thereby resulting in the control being configured to: (i) determine rotational position information of the elongated roll, (ii) drive the motor with a torque profile based upon the rotational position of the roll, and (iii) apply a torque command to the torque profile to compensate for a torque transient subjected to the motor by a periodic disturbance during rotation of the roll.
Regarding claim 8, the combination of AAPA and Weissbacher teaches the invention of claim 7, as set forth in the rejection of claim 7 above. The combination of AAPA and Weissbacher also teaches wherein the control is adapted and configured to: (iv) determine an occurrence of the torque transient during rotation of the roll, and (v) apply the torque command to the torque profile prior to the occurrence of the torque transient (Weissbacher: “applying a correction signal determined from the curve of a control variable, in particular an actual velocity or an actual position of the roll element,” ¶ 0013; “The occurrence of these quality flaws can be substantially prevented by eliminating these velocity differences,” ¶ 0021).
Regarding claim 9, the combination of AAPA and Weissbacher teaches the invention of claim 8, as set forth in the rejection of claim 8 above. The combination of AAPA and Weissbacher also teaches wherein the control is adapted and configured to: (vi) determine the occurrence of the torque transient prior to operation of the printing press (Weissbacher: the determination of the correction signal can be performed while the press is running, but prior to the operation of printing saleable product, Fig. 9).
Regarding claim 10, the combination of AAPA and Weissbacher teaches the invention of claim 7, as set forth in the rejection of claim 7 above. The combination of AAPA and Weissbacher also teaches wherein the control is adapted and configured to: (iv) apply the torque command in a manner to reduce a peak to peak torque transient (Weissbacher: “periodic disturbances of the movement (interfering torques) occur in practice. Examples of such interferences are, for example, a printing plate which is attached to one of the rolls and does not enclose the entire circumference of the roll, and also the printed motif which is applied to this printing plate,” ¶ 0005; “The occurrence of these quality flaws can be substantially prevented by eliminating these velocity differences,” ¶ 0021).
Regarding claim 11, the combination of AAPA and Weissbacher teaches the invention of claim 7, as set forth in the rejection of claim 7 above. The combination of AAPA and Weissbacher also teaches wherein the control is adapted and configured to: (iv) be operatively coupled to an encoder associated with the motor to receive the rotational position information of the roll (Weissbacher: LGa, Fig. 9).
Regarding claim 12, the combination of AAPA and Weissbacher teaches the invention of claim 7, as set forth in the rejection of claim 7 above. The combination of AAPA and Weissbacher also teaches wherein control is adapted and configured to: (iv) apply the torque command to the torque profile to compensate for the torque transient subjected to the motor by the periodic disturbance during rotation of the roll based upon the periodic disturbance generated by the printing plate used in the press (Weissbacher: “periodic disturbances of the movement (interfering torques) occur in practice. Examples of such interferences are, for example, a printing plate which is attached to one of the rolls and does not enclose the entire circumference of the roll, and also the printed motif which is applied to this printing plate,” ¶ 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan et al., US 2009/0085507 A1, discloses a torque-control motor (14, Fig. 2) with an encoder (40, Fig. 2) that uses the motor position from the encoder to control motor torque (“Motor control system 44 provides motor 14 with a proper torque signal in response to the motor velocity reference signal and motor position reference signal,” ¶ 0024), which is advantageous for synchronizing a plurality of motors in printing presses (¶ 0002), but does not teach all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
30 September 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853